DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: Please capitalize “figure” in paragraphs 10-12 to provide consistency throughout the specification.  See: paragraphs [0009] and [0013].  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 5-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The applicant states in claim 1 the crotch area is exposed 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 6, the phrase "like" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by " like"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).  It is unclear as to what materials would be (or not) included as a “T-shirt like material.”
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 5-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morales (US 2003/0014804) in view of Dillinger (US 2020/0196684).

A skirt portion 10, attached to the top of waistband of the leggings at a rear portion of the leggings, the skirt portion having a length extending from the top waistband to a bottom, the length of the skirt being longer at the rear portion 16 and shorter at a front 30 portion of the leggings,
The length of the rear portion of the skirt portion  being effective to cover the buttocks portion of a wearer of the leggings set (see figure 2), at the rear portion the length of the skirt being shorter at the front portion than a rear portion, the length of the skirt portion at the front portion covering an area at the top waistband of the leggings but not covering an area below the waistband at the front portion of the leggings (see figure 4), the length of the skirt portion at the front portion leaving at least a front of the leggings exposed, including leaving a crotch area of the leggings exposed (see figure 4), where the short portion of the skirt portion forms arms 30 of the skirt portion that extend on both sides of the buttocks area of the leggings, and where the skirt portion is not attached to the leggings in the front portion,
And the arms of the skirt portion are fastened to one another at the front portion (see figure 4), and where the arms being fastened, extend downward covering a front crotch area of the wearer which is otherwise not covered by the skirt portion,
Where the skirt portion and the arms do not cover the legs of the front area of the leggings between the crotch area and rear portion. 
Morales does not teach Leggings formed of stretch material, having a top waistband, and area covering legs and buttocks with the stretch material.
Dillinger teaches leggings made of stretch material (see par. 85)
It would have been obvious to one of ordinary skill in the art before the claimed invention was filed to modify the garment of Morales with the leggings made of stretch material of Dillinger as stretch materials are commonly known in the art to provide a comfortable fit to the wearer.

As to claim 6, the stretch material as taught by Dillinger would be t shirt like.
As to claim 7, Dillinger teaches a pocket 408 which would be covered by the skirt of Morales in the combination as taught above.  
As to claim 8, Morales teaches the end of the skirt portion having a generally tapered and pointed shape (at 30)
As to claim 9, Morales teaches the skirt portion having a constant width (at 28) along an entire top portion extending from the buttocks area to the front, and the constant width of the skirt portion at the rear portion.  
As to claim 10, Morales teaches a clasp 38 at the front portion of the skirt receiving the arms to hold the arms over the crotch of the user. 
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW W SUTTON whose telephone number is (571)272-6093.  The examiner can normally be reached on Monday-Thursday 8:00-6:00, Friday 7:00-11:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton T Ostrup can be reached on 571-272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ANDREW W. SUTTON
Examiner
Art Unit 3765



/Andrew Wayne Sutton/Examiner, Art Unit 3732                    
                                                                                                                                                                                    
/CLINTON T OSTRUP/Supervisory Patent Examiner, Art Unit 3732